DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 15 has been considered but are moot due to new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " the trip mechanism" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the at least one test" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is advised to review claims for similar and/or additional informalities.

Claims 16-19 are rejected for being dependent on rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (US 20110216451, hereafter Haines et al. ‘51 ) in view of Du et al. (US 20140268436).

Regarding claim 15, Haines et al. ’51 teach An electrical wiring device, (Note Fig. 1) comprising: 
a plurality of line terminals comprising a line-side phase terminal and a line-side neutral terminal; (Note Fig. 1, line phase and line neutral)
a plurality of load terminals comprising a load-side phase terminal and a load-side neutral terminal; (Note Fig. 1, load hot and load neutral)
a line conductor electrically coupling the line-side phase terminal to the load-side phase terminal; (Note 102, Fig. 1)
a neutral conductor electrically coupling the line-side neutral terminal to the load-side neutral terminal; (Note 104, Fig. 1) and 
a controller configured to trigger a trip mechanism to electrically decouple the at least one of the plurality of line terminals from at least one of the plurality of load terminals based, at least in part, on comparing a magnitude of the current differential to a threshold, (Note par. 67)
Haines et al. ’51 does not teach a controller integrity detection circuit configured to trigger the trip mechanism if an input signal is not received from the controller within a predetermined period of time.
Du et al. teach a controller integrity detection circuit configured to trigger the trip mechanism if an input signal is not received from the controller within a predetermined period of time. (Note par. 67, For example, pin 1 of processor 40 may provide an ERROR signal input to the detector 18 to bypass filter 25 such that SCR Q1 turns ON in about 2 mS. If the detector 18 or the SCR Q1 fails to respond within a predetermined time frame, the processor directs SCR Q3 to trip the device. )
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haines et al. ’51 to include the teaching of Du et al. because it would reduces the chances of nuisance tripping and also reduces the amount of time that the half wave power supply must be sustained during the negative half cycle. (Note Du et al. par. 67)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haines et al. (US 20110216451, hereafter Haines et al. ‘51 ) in view of Du et al. (US 20140268436) in view of Haines et al. (US 20140254050, hereafter Haines et al. ’50)
Haines et al. ’51 teach the instant invention except:
Regarding claim 16, Haines et al. ’51 does not teach does not teach wherein the controller is configured to perform at least one test prior to outputting the input signal to the controller integrity detection circuit.
Haines et al. ’50 teach wherein the controller is configured to perform at least one test prior to outputting the input signal to the controller integrity detection circuit. (Note par. 67, note detect a ground to neutral fault is interpreted as testing.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haines et al. ’51 to include the teaching of Haines et al. ’50 because it would allow an upstream device to trip in response to a fault condition in a load that is not parallel to the downstream device. (Note Haines et al. ’50 par. 24)
Regarding claim 17, Haines et al. ’51 does not teach wherein the at least one test comprises a grounded neutral test.
Haines et al. ’50 teach wherein the at least one test comprises a grounded neutral test.
(Note par. 67, note detect a ground to neutral fault is interpreted as testing.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haines et al. ’51 to include the teaching of Haines et al. ’50 because it would allow an upstream device to trip in response to a fault condition in a load that is not parallel to the downstream device. (Note Haines et al. ’50 par. 24)


Allowable Subject Matter
Claims 1,3-14,21-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858